DETAILED ACTION
The present application 16/535,950, filed on 08/08/2019, is being examined under the first inventor to file provisions of the AIA .  
Drawings
2	The drawings received on 08/08/2019 are accepted by the Examiner.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/08/2019 is being considered by the examiner.

Review under 35 USC § 101
4.	Claims 1-20 are directed a system, an apparatus and a method have been reviewed.  
Claims 1-16 are appeared to be in one of the statutory categories [e.g. a process].  Claim 1-16 recite a method for performing a tree copy using a latch. Claims 1-16 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG (e.g., Mathematical concepts, Mental processes or Methods of organizing Human activity).  Claims 17-19 appeared to be in one of the statutory categories [e.g. an article of manufacture], the article is a computer program product for performing a write-prioritized tree copy, the computer program product comprises a computer readable storage medium having program instructions, the computer readable storage medium is not a transitory signal per se. Claims 17-19 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG (e.g., Mathematical concepts, Mental processes or Methods of organizing Human activity). Claims 20 is appeared to be in one of the statutory categories [e.g. Machine], the machine is a system comprising a processor to perform a tree copy using a latch.  Claim 20 does not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG (e.g., Mathematical concepts, Mental processes or Methods of 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-10, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (US 2008/0065670 A1), hereinafter Cha and in view of Surtani et al. (US 2009/0132535 A1), hereinafter Surtani. 
	Referring to claims 1, 17 and 20, Cha discloses a computer-implemented method, comprising:
obtaining a first latch for a first node within a tree data structure (See para. [0010], para. [0027] and Figure 1, a DBMS is a collection of programs for managing the database structure and controlling access to the database, there is an index tree consisting of nodes, n1 through n7 (101 through 107), the index traversal proceeds from one node to its child by holding a latch on a parent node while requesting a latch on the child, a latch guarantees unique access to a data item by a transaction);
See para. [0030], para. [0036] and para. [0043], the index transversal makes sure the database transactions do not conflict by following operations: copy the version number of the traversed node(s) into a register X, read the content of the traversed node(s) or etc.);
unlatching the first node (See para. [0028], para. [0054]-para. [0057], as the system traverses the path, the nodes of the trees are replicated [copy] in cache, latches are held and released on the nodes of the tree along the way, also note the index transversal for conservative read node must include release the latch after reading the content of the node);
copying the first node  (See para. [0028], para. [0054]-para. [0057], as the system traverses the path, the nodes of the tree are replicated [copy] in cache);
latching the first node a second time […] (see para. [0028], [0047] and para. [0055], the system can traverse the tree again after a period of time);
copying a second version number of the first node (See para. [0043], copy the current version number into a register x); and
performing one or more actions in response to a comparison of the first version
number and the second version number (See para. [0047] and para. [0062], comparing and determining whether the current version is different from the copied value in X and processed to RI operation, which is copying the version number into a register X).
	Cha discloses all the copying, latching, unlatching operations but does not explicitly latching the first node a second time after completing the copy.
However, Surtani discloses copying the first node; latching the first node a second time after completing the copy (See para. [0011], [0026] and para. [0027], the system can service read and write requests, after the read request, the system can service a write request, copying the node and maintained in a backup reference for rolling back, subsequent writes are involved with locks, write locks are released afterward so that other waiting writers can continue to write).
 Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate locking/latching the node after copy of Surtani in the Cha system. Skilled artisan would have been motivated to allow for high concurrency for process to simultaneously read and write to the same data, while maintaining a high standard of data integrity (See Surtani, para. [0017]). In addition, both of the references (Surtani and Cha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as in  performing write or read with memory tree-based data structures. This close relation between both of the references highly suggests an expectation of success.
	As to claims 2 and 18, Cha discloses wherein performing the one or more actions includes: following a pointer from the first node to a second node within the tree data structure (See para. [0007] and para. [0008], traversing the tree structure using pointers, also See para. [0010], para. [0027] and Figure 1, a DBMS is a collection of programs for managing the database structure and controlling access to the database, there is an index tree consisting of nodes, n1 through n7 (101 through 107), the index traversal proceeds from one node to its child), latching the second node (See para. [0055], acquiring latch for a node);	copying a third version number of the second node (See para. [0044], and para. [0060], copy the version number into a register X); unlatching the first node and the second node (See para. [0010] and para. [0027], para. [0057], the index traversal proceeds from the first node to its child or second node, release the latch as it moves along the path);
copying the second node (See para. [0028], para. [0054]-para. [0057], as the system traverses the path, the nodes of the tree are replicated [copy] in cache);
latching the second node […] (see para. [0028], [0047] and para. [0055], the system can traverse the tree again after a period of time); copying a fourth version number of the second node (See para. [0043], copy the current version number into a register x); and
performing one or more actions in response to a comparison of the third version
number and the fourth version number for the second node (See para. [0047] and para. [0062], comparing and determining whether the current version is different from the copied value in X and processed to RI operation, which is copying the version number into a register X).
	Cha discloses all the copying, latching, unlatching operations but does not explicitly latching the first node a second time after completing the copy.
However, Surtani discloses in response to determining that the first version number matches the second version number (See para. [0028], para. [0034], determining the read is pointing to same version of versioned node while writer works with a copy of versioned node) copying the first node; latching the first node a second time after completing the copy (See para. [0011], [0026] and para. [0027], the system can service read and write requests, after the read request, the system can service a write request, copying the node and maintained in a backup reference for rolling back, subsequent writes are involved with locks, write locks are released afterward so that other waiting writers can continue to write).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate locking/latching the node after copy of Surtani in the Cha system. Skilled artisan would have been motivated to allow for high concurrency for process to simultaneously read and write to the same data, while maintaining a high standard of data integrity (See Surtani, para. [0017]). In addition, both of the references (Surtani and Cha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as in  performing write or read with memory tree-based data structures. This close relation between both of the references highly suggests an expectation of success.

	 As to claims 3 and 19, Cha discloses wherein the tree data structure
includes a data structure including a plurality of nodes that are used for a storage of
sorted data (See para. [0007], para. [0098], the OLFIT scheme is traversing down tree nodes using a tree index, the index is sorted by ascending order from left to right).
	As to claim 4, Cha discloses wherein the first latch includes a
shared latch that allows multiple concurrent readers (See para. [0010] and para. [0053], a requested latch can be in a shared mode, which allow several read transactions concurrently and produces no conflict).
As to claim 5, Cha discloses wherein the first version number includes a current version number stored within the first node (See Cha abstract and para. [0044], every node read operation begins with reading the version number and ends with verifying if the current version number is consistent with the register-stored version number, if they are the same, the read operation is consistent) prior to copy the first node (See para. [0028], para. [0054]-para. [0057], as the system traverses the path, the nodes of the tree are replicated [copy] in cache).
As to claim 7, Cha discloses wherein first latch is obtained atomically on a processor (See para. [0036], the OLFIT scheme is based on atomic reads and atomic writes, the operations are done atomically: reading the version number, updating the version number, updating the latch and checking whether the latch has been obtained).
	As to claim 8, Cha discloses wherein the first latch is removed from the first node immediately after copying the first version number (See para. [0044] and para. [0050], copy the version number into a register and release the latch after holds the latch when there is concurrent update).
	As to claim 9, Cha discloses wherein the first node is copied without a latch being held on the first node during the copying (See para. [0028], para. [0044]-para. [0047], para. [0054]-para. [0057], as the system traverses the path, the nodes of the tree are replicated [copy] in cache, when the operation is a read primitive operation, a latch is not required)..
	As to claim 10, Cha discloses wherein copying the first node
includes creating a copy of all data stored within the first node (See para. [0027] and para. [0028], each node corresponds to a cache and contains a latch, the nodes on a tree are all replicated in cache, the nodes are copied into c1, c2 and etc.).
As to claim 14, Cha discloses managing node coalesce operation (See para. [0103] and para. [0105], the nodes can be grouped or clustered together into a new node group) node splitting within the tree data structure during the copying (See para. [0028], para. [0044]-para. [0047], para. [0054]-para. [0057], para. [0075], as the system traverses the path, the nodes of the tree are replicated [copy] in cache,  the OLFIT scheme traversing down the tree path, concurrent updaters may split the target childe of the traversal before the traversal reaches the child node). 

7.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2008/0065670 A1) and in view of Surtani (US 2009/0132535 A1) and further in view of Gove et al. (US 2013/0036332 A1), hereinafter Gove.
	As to claim 6, Cha discloses wherein copying the first version number (See para. [0030], para. [0036] and para. [0043], the index transversal makes sure the database transactions do not conflict by following operations: copy the version number of the traversed node(s) into a register X, read the content of the traversed node(s) or etc.); identifying the first version number at a first storage location where the first version number is stored within the first node.
	Cha does not explicitly disclose creating a copy of the first version number at a second storage location different from the first storage location.
	Gove discloses creating a copy of the first version number at a second storage location different from the first storage location (See para. [0084], creating a copy operation to read the version number for a later store to a different location in physical memory).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate creating a copy of the first version number at a second storage location. Skilled artisan would have been motivated to maximizing a number of available states for a version number used for memory corruption detection (See Gove, para. [0010]). In addition, all of the references (Gove, Surtani and Cha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as in  performing write or read with memory data structures. This close relation between all of the references highly suggests an expectation of success.
	
	As to claim 11, Cha does not explicitly disclose the second version number includes a current version number stored within the first node after the copying of the first node has been completed.
	Gove discloses the second version number includes a current version number stored within the first node after the copying of the first node has been completed (See para. [0075], para. [0082],para. [0084] and para. [0088] and Figure 4, a number of available set of version numbers stored within a memory access address after a copy operation copying a first region of physical memory to a second region of physical memory, a comparison of version numbers can be performed ).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the second version number includes a current version number stored within the first node. Skilled artisan would have been motivated to maximizing a number of available states for a version number used for memory corruption detection (See Gove, para. [0010]). In addition, all of the references (Gove, Surtani and Cha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as in  performing write or read with memory data structures. This close relation between all of the references highly suggests an expectation of success.
8.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cha (US 2008/0065670 A1) and in view of Surtani (US 2009/0132535 A1) and further in view of Chen et al. (US 2008/0005199 A1), hereinafter Chen.

As to claim 12, Cha does not explicitly disclose wherein in response to
determining that the first version number matches the second version number, the
copying of the first node is determined to be complete.
Chen discloses wherein in response to determining that the first version number matches the second version number, the copying of the first node is determined to be complete (See para. [0065]-para. [0069], the system checks whether the instance number matches, if the number matches, the system has a replica of the data object turns to complete state).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the step to determine whether the copying of the first node is completed. Skilled artisan would have been motivated to ensure data reliability (See Chen, para. [0065]). In addition, all of the references (Chen, Surtani and Cha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as in ensuring data integrity. This close relation between all of the references highly suggests an expectation of success.
	As to claim 13, Cha does not explicitly disclose wherein in response to determining that the first version number does not match the second version number, the copying of the first node is determined to be incomplete.
Chen discloses wherein in response to determining that the first version number does not match the second version number, the copying of the first node is determined to be incomplete (See para. [0065]-para. [0069], the system checks whether the instance number matches, if the number does not match, the system generates a collection refresh operation to continue the copying replication).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the step to determine whether the copying of the first node is completed. Skilled artisan would have been motivated to ensure data reliability (See Chen, para. [0065]). In addition, all of the references (Chen, Surtani and Cha) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as in ensuring data integrity. This close relation between all of the references highly suggests an expectation of success.
	
Allowable Subject Matter
9.	Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tewksbary et al. (US 2006/0271606 A1) discloses a method comprises for a version-controlled cached data store. A first node is associated with a first identifier and a first version. A control file is received, where the control file includes information associating a second node with a second identifier and a second version. The first version is compared with the second version when the first identifier and the secondi identifier are identical.
Barrell et al. (US 2008/0040385 A1) discloses a hardware-based file system includes multiple linked sub-modules that perform functions ancillary to client data handling. Each sub-module is associated with a metadata cache. A doubly-rooted structure is used to store each file system object at successive checkpoints. Metadata is stored within an object and/or as a separate object. Provisions are made for allocating sparse objects. A delayed write feature is used for writing certain objects into non-volatile storage. Checkpoints can be retained as read-only versions of the file system. Modifications to the file system are accomplished without affecting the contents of retained checkpoints. The file system can be reverted to a retained checkpoint. Multiple file servers can be interconnected as a cluster, and each file server stores requests from another file server. Interconnections between file servers can be dynamically modified. A distributed locking mechanism is used to control access to file system objects stored by the file servers. 
	. Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUK TING CHOI/            Primary Examiner, Art Unit 2153